Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, Kuhlman et al. (U.S. App. 2012/0019434) teaches an LED display (Para. 16 OLED) comprising: a transparent flexible transparent display of a predetermined area having flexibility (see Para. 14 curved dual view display system); and 
a predetermined moving image or still image is displayed on one of the surfaces of the flexible transparent display by using the plurality of LED elements (see Para. 16 OLED display and Figs. 3A and 3B); a scene on an opposite side can be visually recognized from the one surface side of the flexible transparent display and the scene on the opposite side can be visually recognized from the other surface side of the flexible transparent display during display of the predetermined moving image or still image on one of the surfaces of the flexible transparent display (see Fig. 3A and 3B scene is viewable to show selection made from other side of a virtual object).
Lin (U.S. App. 2017/0199604) teaches the display is a sheet substrate (see Fig. 1A, Item 150); and a plurality of LED elements installed on one of surfaces of the flexible transparent sheet substrate, wherein the plurality of LED elements is disposed in a predetermined number per unit area of the flexible transparent sheet substrate so as to configure pixels of a predetermined pattern (see Fig. 1A and 1B and Para. 27 LED pixels).
In regard to claim 6, Kuhl teaches an LED display (Para. 16 OLED) comprising: a transparent flexible transparent display of a predetermined area having flexibility (see Para. 14 curved dual view display system); and a predetermined moving image or still image is displayed on at least one surface of one surface and the other surface of the flexible transparent display by using the plurality of LED elements (see Para. 16 OLED display and Figs. 3A and 3B); and during display of the predetermined moving image or still image on at least one surface of the one surface and the other surface of the flexible transparent display, a scene on an opposite side can be visually recognized from the one surface side of the flexible transparent display, and the scene on the opposite side can be visually recognized from the other surface side of the flexible transparent display (see Fig. 3A and 3B scene is viewable to show selection made from other side of a virtual object).
Lin teaches the display is a sheet substrate (see Fig. 1A, Item 150); and a plurality of LED elements installed on one surface and the other surface of the flexible transparent display, wherein the plurality of LED elements is disposed in a predetermined number per unit area of the flexible transparent display so as to configure pixels of a predetermined pattern (see Fig. 1A and 1B and Para. 27 LED pixels).
In regard to claim 3, Kuhl teaches an LED display (Para. 16 OLED) comprising: a transparent flexible transparent display of a predetermined area having flexibility (see Para. 14 curved dual view display system); and a predetermined moving image or still image is displayed on one of the surfaces of the flexible transparent display by using the plurality of LED elements (see Para. 16 OLED display and Figs. 3A and 3B).
Lin eaches the display is a sheet substrate (see Fig. 1A, Item 150); and a plurality of LED elements installed on one of surfaces of the flexible transparent sheet substrate, wherein the plurality of LED elements is disposed in a predetermined number per unit area of the flexible transparent sheet substrate so as to configure pixels of a predetermined pattern (see Fig. 1A and 1B and Para. 27 LED pixels).
Lin (U.S. App. 2015/0370130) teaches a scene on an opposite side cannot be visually recognized from the one surface side of the flexible transparent display and the scene on the opposite side can be visually recognized from the other surface side of the flexible transparent display during display of the predetermined moving image or still image on one of the surfaces of the flexible transparent display (see Fig. 3, separate LED images for viewing on each side).
The references neither singularly nor in combination teach the most recent amendment requiring a scene on an opposite side cannot be visually recognized from the one surface side of the flexible transparent sheet substrate and the scene on the opposite side can be visually recognized from the other surface side of the flexible transparent sheet substrate, during display of the predetermined moving image or still image on one of the surfaces of the flexible transparent sheet substrate by increasing density of luminance colors of the plurality of LED elements and by increasing brightness of the LED elements; and the other surface side of the flexible transparent sheet substrate is used as a private space or a secret space. Dependent claims are allowed for similar reasons. The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625